Citation Nr: 1514108	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The Veteran had active service from November 1965 to October 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was most previously before the Board in January 2014.


FINDING OF FACT

Bilateral hearing loss was incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection, compliance with VA's duty to notify and assist need not be further considered. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  VA examiners have indicated that the Veteran has bilateral hearing loss for VA purposes that is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran asserts that he has hearing loss as a result of exposure to loud acoustic noises during service, including while serving as a member of his division's Rifle and Pistol marksmanship team.

The Board notes that the Veteran's right ear hearing threshold was shown to be 40 decibels at 4000 Hertz, which suggests the existence of pre-existing hearing loss.  However, the fact remains that hearing loss or hearing defect was not noted/diagnosed at service induction.  The presumption of soundness would attach.  

Consideration has be given to the question of whether there is sufficient evidence to rebut the presumption of soundness.  In this regard, the March 2014 VA audiologist even stated that the Veteran's right ear hearing loss had preexisted his military service.  The Board is not persuaded by this finding.  Indeed, in providing his negative opinion the VA examiner failed to explain how the Veteran's hearing loss in his right ear at 40 decibels improved by the time he left service.  It also seems highly unlikely that a pre-existing disability like hearing loss would improve without some type of ameliorative surgery/treatment.  Further, the examiner provided no explanation as to why there was a decrease at all the other frequencies.  Clear and unmistakable evidence to rebut the presumption of soundness has not been presented.   

Turning to the question of service connection for hearing loss on a direct basis,  the Board acknowledges that chronic ear hearing loss was not demonstrated in service.  However, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  VA has conceded that the Veteran was exposed to acoustic trauma during service, and the Veteran has given credible testimony concerning his participation on a firing team during his military service and the noise exposure experienced therein.  

In addition, the Board must base its determination of service connection on consideration of all the pertinent medical and lay evidence of record.  38 C.F.R. § 3.303(a).  Here, the Veteran has presented credible testimony that he had diminished hearing in service, and continuing since service to the present.  While the March 2014 VA opinion of record is not favorable to the Veteran, the Board observes that the March 2014 VA examiner did not address the fact that the Veteran had acoustic trauma during service and did not adequately address the Veteran's lay statements of hearing loss in and since service, symptoms he is competent to assert.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).   Further, while reference was made to the threshold shifts that occurred between enlistment and discharge, the examiner did not address the clinical relevance of findings other than to say that the shift was not significant.  The Board also notes that the Veteran's tinnitus has been found to be related to service based in part upon the Veteran's credible reports of inservice and continuous symptoms of ringing in his ears.  

Accordingly, given the Veteran's acoustic trauma in service and his competent and credible lay statements of hearing loss in and since service, the Board is unable to dissociate the Veteran's current bilateral hearing loss from his active service.  Service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b). 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


